WARNER, C.J.,
dissenting.
I would reverse based upon State v. Baird, 572 So.2d 904, 908 (Fla.1990) which provides that when the only reason for admitting collateral crime evidence is to show a logical sequence of events, “the better practice is to allow the officer to state that he acted upon a ‘tip’ or ‘information received,’ without going into the details of the accusatory information.” (citation omitted). Here, the officers testified that they were responding to several different calls regarding burglaries in one neighborhood occurring at 4:00 a.m. The testimony regarding the officer’s responses to these calls was extensive, and I cannot conclude that the introduction of this testimony was harmless.